Case 1:19-cv-02875-MKB-RML Document16 Filed 07/12/19 Page 1 of 1 PagelD #: 85

BERG & ANDROPHY Meanie

A PARTNERSHIP INCLUDING A PROFESSIONAL CORPORATION TEL (646) 766-0078
Fax (646) 219-1977

 

HOUSTON NEW YORK

 

 

July 12, 2019

VIA EMAIL

T. Bryce Jones, Esq.

Jones Law Firm, P.C.

450 7th Avenue, Suite 1408
New York, NY 10123

Re: Varn v. Orchestrade, Inc.,
Case No. 1:19-cv-02875-MKB-RML

Dear Mr. Jones:

We represent Defendants Orchestrade, Inc. (“Orchestrade”) and Hakim Erhili (with
Orchestrade, “Defendants’’) in the above-referenced matter. Attached herewith are: (1)
Defendants’ Notice of Motion of Dismissal of the Complaint; (2) Defendants’ Memorandum of
Law in Support of the Motion to Dismiss; (3) Declaration of Chris L. Sprengle in Support of the
Motion to Dismiss; and (4) Exhibits A through C to the Declaration of Chris L. Sprengle.

In accordance with Judge Brodie’s Rules, these moving documents will not be filed until
the motion has been fully briefed, although a copy of this cover letter shall be electronically
filed.

Please let us know if you have any questions.

Respectfully,

pt Hi

 

120 W. 45™ STREET, 38™ FLOOR, NEW YoRK, NY 10036
